Citation Nr: 1637843	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-27 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a right shoulder disorder, to include right shoulder strain.

3.  Entitlement to an initial compensable rating prior to April 17, 2012, and in excess of 10 percent from April 17, 2012, for degenerative joint disease of the first metatarsal joint of the right foot, status post bunionectomy (also claimed as foot deformity and swelling of foot).

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to a total disability rating based on individual unemployability due to the service-connected disabilities (TDIU), for purposes of receiving special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran had active duty service from November 1987 to November 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) in October 2008.  The RO furnished a statement of the case (SOC) in June 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in June 2010. 

The Veteran was provided with a video conference hearing before the undersigned Veterans Law Judge in June 2015.  A copy of the transcript has been associated with the claims file.

This case was previously before the Board in August 2015, at which time it was remanded for additional development.  That development having been completed, the case is once again before the Board. 

As will be discussed below, the Board believes that the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) may be reasonably inferred from the evidence of record.  Therefore, the Board construes the issues, for purposes of this appeal, as listed on the cover page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for fibromyalgia, service connection for a right shoulder disorder, and entitlement to a TDIU rating for purposes of receiving SMC pursuant 38 U.S.C.A. § 1114(s) are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the entire period of appeal, the Veteran's degenerative joint disease of the first metatarsal joint of the right foot, status post bunionectomy (also claimed as foot deformity and swelling of foot) results in mild disability that is manifested by hallux valgus and hallux rigidus deformities, evidence of previous bunionectomies, degenerative joint disease, and pain on motion.

2.  Throughout the entire period of appeal, the Veteran's hypertension results in blood pressure readings predominately over 100 mmHg diastolic pressure, but under 110 mmHg diastolic and 160 mmHg systolic, and poorly-controlled with medication.



CONCLUSIONS OF LAW

1.  Throughout the period of appeal, the criteria for a 10 percent rating, but no higher, for degenerative joint disease of the first metatarsal joint of the right foot, status post bunionectomy (also claimed as foot deformity and swelling of foot) are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5282 (2015).

2.  Throughout the period of appeal, the criteria for a 10 percent evaluation, but no higher, for hypertension are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

However, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, as in the case of the Veteran's right foot disability and hypertension, the typical service-connection claim has been more than substantiated-it has been proven-thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112; 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required). Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.

VA also has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, the claims were previously remanded to obtain such records in August 2015.  In November 2015, the Veteran's SSA records were obtained and associated with the claims file accordingly.

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and a thorough examination and a medical opinion with supporting rationale.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of her appeal.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires the Veteran Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where, as in this case, the current appeal is based on the assignment of an initial rating for a disability following a grant of service connection, the evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.    When adjudicating a claim for an increased-initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215   (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected right foot is rated as 0 percent from prior to April 17, 2012 and 10 percent disabling thereafter in accordance with 38 C.F.R. § 4.71a, DCs 5010 and 5282.  

Under Diagnostic Code 5010, a 0 percent evaluation is warranted for arthritis by other causes and directed to be rated in accordance with the rating criteria for degenerative arthritis under Diagnostic Code 5003.   Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent evaluation is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.

Under Diagnostic Code 5282, a 0 percent evaluation is warranted for hammertoes on single toes.  A 10 percent evaluation is warranted for hammertoes of all toes, unilateral, without claw foot.  Id.

Under Diagnostic Codes 5280 and 5281, a 10 percent evaluation is warranted for hallux valgus or hallux rigidus that is operated with resection of metatarsal head or severe, if equivalent to amputation of great toe.  Id.

There is no evidence of the Veteran having pes planus, therefore she is not entitled to a rating increase under Diagnostic Code 5276, for acquired flat foot.  The only rating available under Diagnostic Code 5277 for bilateral weak foot is 10 percent and the Veteran has not been shown to have weak foot symptoms.  Diagnostic Code 5278 is also not for application as the evidence does not show acquired claw foot (pes cavus).  The evidence also does not show that the Veteran has malunion or nonunion of the tarsal or metatarsal bones, so a higher rating under Diagnostic Code 5283 is not warranted.  Id.

Pursuant to Diagnostic Code 5284, which evaluates impairment of other foot injuries, a 10 percent rating is warranted for moderate disability.  A 20 percent rating is warranted for moderately severe disability and a 30 percent rating is warranted for severe disability.  Actual loss of use of the foot warrants a 40 percent rating.  Id.

The Board observes that the words "marked," "severe" and "pronounced" as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. 
 § 4.6.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran's hypertension is rated as 0 percent disabling under the diagnostic code for hypertension in accordance with the General Rating Formula for Diseases of the Arteries and the Veins.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  Id.  A 60 percent evaluation is warranted for Diastolic pressure predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mmHg. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90 mmHg. Id.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.   Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Background

Right Foot

The Veteran contends that her right foot disability is worse than reflected by her current evaluations of 0 percent prior to April 17, 2012 and 10 percent thereafter.  

A review of the Veteran's service treatment records shows that she had bunionectomies performed on her feet in military service.  Symptoms of pain were noted in treatment records after the surgeries.

A review of the Veteran's outpatient treatment records, to include SSA records, show that the Veteran has been treated for pain related to her right foot disability throughout the appeals period.

The Veteran was provided with a VA examination in March 2008, shortly after exit from military service.  The Veteran reported a history of 8 or 9 foot surgeries during military service.  She indicated that, as  result, she lives with pain a limitation of activities that she can no longer perform, such as running and jumping.  She reported pain and swelling of the right foot.  On physical examination there was pain noted on manipulation of the right first metatarsophalangeal joint.  X-ray evidence showed mild degenerative joint disease of the right first metatarsophalangeal joint as a result of your multiple previous bunionectomies. 

A VA examination dated January 2011 shows that the Veteran reported pain which is constant.  The Veteran's history of right foot bunionectomy is noted.  Upon examination, there was no evidence of swelling, instability, or weakness.   There was evidence of painful motion on dorsiflexion, tenderness due to arch, plantar surface bear ball and abnormal weight bearing due to callosities.  The examiner noted pain (while standing, while walking, at rest), stiffness and fatigability located on the arch, plantar, ball and sole of the foot.  The examination was negative for hammertoes, skin or vascular foot abnormality, pes cavus (claw foot), flatfoot or malunion or non-union of the tarsal or metatarsal bones.  The examination was positive for hallux valgus or rigidus and deformity, but no indication that such had been operated on or was severe in nature.

The Veteran was provided with an additional VA examination in April 2012.  Upon a review of the claims file, subjective interview, and objective testing, the Veteran was diagnosed with hallux valgus that only had mild or moderate symptoms.  It was noted that the Veteran had bunion surgery in 1998.  She continued to have pain and has had 9 more surgeries on the same foot for the same problem with no resolution of symptoms.  Upon examination, there was no evidence of swelling, instability, or weakness.  The examination was negative for hammertoes, skin or vascular foot abnormality, pes cavus (claw foot), flatfoot or malunion or non-union of the tarsal or metatarsal bones.  It was noted that the Veteran's functional impairment was an inability to stand or walk for greater than 3 minutes due to painful motion.

Hypertension

The Veteran contends that her hypertension is worse than currently reflected by her noncompensable evaluation.

Service treatment records show blood pressure readings ranging from 117/83 mmHg to 161/110 mmHg.  A reading of 161/110 mmHg was found on October 15, 2002.  Five day blood pressure check was performed from October 21, 2002 to October 25, 2002.  Those reading were 120/74 mmHg, 137/95 mmHg, 132/88 mmHg, 130/96 mmHg, and 130/84 mmHg.  The Veteran was diagnosed with hypertension and atenolol and hydrochlorothiazide was started.

A review of the Veteran's outpatient treatment records, to include SSA records, show that she has been consistently treated for hypertension throughout the period of appeals.  There have been intermittent showings of blood pressure readings predominately in excess of 100 mmHg diastolic, but no readings over 110 mmHg diastolic or 160 mmHg systolic, during the period of appeals.  The Veteran's blood pressure has been noted to be poorly controlled.

The Veteran was provided with a VA examination in March 2008, shortly upon leaving military service.  At the examination, the Veteran voiced no cardiovascular complaints.  She reported nosebleeds, headaches, and continuous medication for control of high blood pressure.  On physical examination she was well developed and well nourished.  Her heart had regular rate and rhythm without clicks, ribs, gallops, or murmur present.  She had normal chest shape and breathing pattern.  There was no peripheral edema.  Chest x-ray showed no infiltrates and a normal heart size.  The Veteran's blood pressure was 119/78 mmHg.  The examiner diagnosed hypertension that is controlled only by medication.

The Veteran was provided with an additional VA examination in January 2011.  The Veteran stated that since her last examination, her blood pressure was stable for 5 to 6 years, but since 2007 blood pressure has become out of control.  The Veteran stated that she has been given different medications and been referred to a cardiologist.  She stated that she is being evaluated as to the cause of her uncontrolled blood pressure by primary provider and a cardiologist.  She was administered gastric bypass surgery in an attempt to decrease her blood pressure.  The Veteran stated that she has had several tests, including stress test and renal studies.  The Veteran denied any chest pain palpitations shortness of breath.  The Veteran's blood pressure was found to be 133/85 mmHg, 141/013 mmHg, and 140/100 mmHg.  The Veteran was diagnosed with hypertension that requires medication.

The Veteran was provided with an additional VA examination in April 2012.  It was noted that the Veteran has had hypertension since 2003.  The Veteran is presently on several medications because of her poor controlled hypertension.  The Veteran has been seen per a cardiologist that was referred per here primary care physician.  The Veteran has a history of migraines that are frequent.  The Veteran stated that she has headaches on a daily basis.  The Veteran has occasional nose bleeds.  The Veteran denies heart disease, but has a valve regurgitation. The Veteran has a history of chest pressure when the blood pressure is poorly controlled.  The Veteran denies significant shortness of breath.  The Veteran has occasional swelling of the lower extremities.  The Veteran has had occasional dizziness and syncope only when she does not take her medications on time.  It was noted that that the Veteran's blood pressure requires continuous medication to control.  The examiner noted that the Veteran has a history of blood pressure predominately over 100 mmHg for diastolic readings.  The examiner noted that over the course of the years, she has had poor controlled diastolic blood pressure that has required a referral to a cardiologist.  Current blood pressure readings were 118/82 mmHg, 126/91 mmHg, and 130/91 mmHg.  There was no functional impact noted on the Veteran's employment.

Analysis

Right Foot

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence supports entitlement to an evaluation of 10 percent for the service-connected right foot for the entire period of appeal prior to April 17, 2012.  The evidence of record before the Board shows the Veteran's right foot was, or at least more nearly equivalent of, painful motion during the entire period of appeals.

Here, the Veteran's right foot has shown evidence of painful motion since the first VA examination findings in March 2008 in which pain on manipulation of the foot was first noted.  The Board notes that this finding was consistent with the Veteran's complaints of painful motion during military service and, thus, finds that her statements are competent and credible to describe such severity of her condition beginning from military service and continuing to present.  Additionally, subsequent VA examinations and medical records throughout the period of appeal show that the Veteran's contentions in this regard have continued and are further objectively substantiated by medical testing.  

As such, the Board finds that an evaluation of 10 percent is warranted for the entire period of appeal based upon a showing of painful motion.  A higher evaluation is not warranted during the period of appeal as the Veteran has not shown evidence of a moderately severe disability, pes planus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones.

Although it is noted that the Veteran also has a diagnosis of hallux valgus, the maximum rating for that condition is also 10 percent, so a higher evaluation would not be available under that alternate Diagnostic Code.  Furthermore, separate evaluations for hallux valgus in addition to the Veteran's painful motion due to his degenerative arthritis associated with the right foot would not be warranted due to the Schedule's requirement for the avoidance of pyramiding.  There is nothing in the medical evidence of record that suggests that the Veteran's hallux valgus is a separate and distinct disability than her degenerative arthritis of the right foot, as such stems from a common pathology without separate symptoms since the hallux valgus caused the Veteran to receive bunionectomies with in turn caused her degenerative arthritis and painful motion.

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's right foot.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected right foot disability.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment is adequately contemplated by the rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's right foot disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the preponderance of the evidence shows that the Veteran's right foot disability best approximates the schedular rating criteria for a rating of 10 percent, but no higher, for the period of time on appeal.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 49.

Hypertension

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence supports entitlement to an evaluation of 10 percent for the service-connected right foot for the entire period of appeal.  The evidence of record before the Board shows the Veteran's hypertension was, or at least more nearly equivalent of, a diastolic blood pressure predominately over 100 mmHg during the entire period of appeals.

Here, the Veteran's hypertension has shown evidence of intermittent diastolic blood pressure readings over 100 since first being diagnosed in military service.  In this regard, it is noted that the Veteran was immediately started on medication, consisting of at times up to 3 different medications simultaneously, to control her blood pressure.  Despite this, throughout the appeals period to present, the Veteran has consistently had periods of time when her diastolic blood pressure reached in excess of 100 mmHg.  In addition to these high readings, the Veteran has also consistently manifested additional symptoms that have been medically attributed to her hypertension by her primary care physicians and VA examiners, such as headaches, nosebleeds, and swelling of extremities.  The Veteran's most recent 2012 VA examiner has even opined that the Veteran's hypertension has been poorly controlled throughout the appeals period, despite medication, and that her condition has been predominately manifested by diastolic blood pressure readings over 100 mmHg.

As such, the Board finds that an evaluation of 10 percent is warranted for the entire period of appeal based upon a showing of diastolic blood pressure readings predominately over 100 mmHg.  A higher evaluation is not warranted during the period of appeal as the Veteran has not shown evidence of diastolic blood pressure readings predominately over 110 mmHg or in excess of 160 mmHg at any point during the appeals period.

Turning to extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's right foot.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2015). 

In Thun, 22 Vet. App. at 115-16, the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected hypertension.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran's functional impairment is adequately contemplated by the rating criteria.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's hypertension presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321 (b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider, 11 Vet. App. at 181, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the preponderance of the evidence shows that the Veteran's hypertension best approximates the schedular rating criteria for a rating of 10 percent, but no higher, for the period of time on appeal.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial 10 percent rating for degenerative joint disease of the first metatarsal joint of the right foot, status post bunionectomy (also claimed as foot deformity and swelling of foot) prior to April 17, 2012, is granted, subject to the laws that govern the payment of monetary benefits.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the first metatarsal joint of the right foot, status post bunionectomy (also claimed as foot deformity and swelling of foot) is denied.

Entitlement to an initial 10 percent rating for hypertension is granted, subject to the laws that govern the payment of monetary benefits.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision in this matter.

Fibromyalgia

The Veteran contends that she has fibromyalgia as a result of her military service.  In this regard, the Veteran has provided statements and testimony to the effect that she suffered from symptoms of fibromyalgia in military service that were not diagnosed as such until after military service.

A review of the Veteran's service treatment records did not reveal any treatment or diagnosis of fibromyalgia.  Although the Veteran was extensively treated for various joint and muscle complaints in service, each joint and muscle pain was found to have a pathological origin during service and was provided a clinical diagnosis, many conditions for which the Veteran is currently service-connected.

A review of the Veteran's outpatient treatment records, to include SSA records, shows that the Veteran has been diagnosed and treated for fibromyalgia since leaving military service.  In April 2008, the Veteran was seen by a private neurologist for complaints of headaches and joint pain.  She was diagnosed with "possible" fibromyalgia, but no clinical diagnosis was ever confirmed.  In May 2008 and June 2008 Maxwell Air Force Base treatment records, it was noted that the Veteran had claimed a subjective history of fibromyalgia.  However, there was no medical verification of that diagnosis or any previous diagnoses provided.  The provider commented that there was no prior history of any actual diagnosis in his records, despite the fact that the provider had even treated the Veteran while she was on active duty.  As an aside, the provider indicated that frequent visits to a healthcare provider in a short amount of time, such as during the last summer of the Veteran's military service, could indicate that fibromyalgia should be considered, but stopped short of providing any diagnostic testing or analysis.   In a July 2008 follow up, the Veteran was seen for neck and shoulder pain, but no diagnosis of fibromyalgia was provided.

Although subsequent records from the VA Medical Center and private neurology show that the Veteran has a diagnosis of active fibromyalgia, these records note that the diagnosis was based upon Maxwell Air Force Base records, which appear to be the June 2008 records which showed the Veteran's self-history, but no actual clinical diagnosis performed.

Given these particular circumstances, the Board determines that an examination clarifying whether the Veteran has a presently existing diagnosis of fibromyalgia, and if she does, the etiology of any such diagnosis, would be helpful in adjudicating the claim.


Right Shoulder

The Veteran contends that her currently diagnosed right shoulder strain was caused by or incurred in military service.

Pre-service treatment records show that on February 20, 1986, the Veteran fell into a lube pit at a public oil change business.  As a result of that fall, she injured her left shoulder.

Service treatment records show multiple accounts of complaints of shoulder pain and reference to shoulder surgery.  There was no distinction provided as to whether these records were in relation to the Veteran's right shoulder, left shoulder, or both.  No specific diagnosis was provided in regard to the right shoulder.

The Veteran's outpatient treatment records (post service) show that the Veteran has been treated for a right shoulder strain.  The Veteran was provided with a CT cervical myelogram in 2008 by her private provider.  This cervical myelogram showed evidence of a left paramedian disc herniation at C4-5 and multilevel disc degenerative process.  In July 2008 the Veteran was shown with complaints of right shoulder pain.  The assessment was cervical spondylosis with radiculopathy.  This finding was based on reported pain with shoulder movement and not on pathological or clinically supported testing to show an etiology for this report of painful motion separate from a relationship to the cervical spine.  The Veteran's remaining treatment records, to include SSA records, do not discuss the etiology of the Veteran's diagnosed right shoulder strain.

The Veteran was provided with a VA examination shortly after release from active duty in March 2008.  At the VA examination, the Veteran reported pain, giving way, stiffness, and weakness of the right shoulder.  On physical examination the range of motion studies showed reduced range of motion and a refusal to perform the external rotation maneuver of the right shoulder.  X-rays of the right shoulder were normal.  The examiner diagnosed right shoulder strain.  No opinion regarding etiology was provided.

The Veteran was provided with an additional VA examination in January 2011.  At the examination, the Veteran reported a history of right shoulder pain.  In particular, she indicated that she had surgery to remove spurs from her right shoulder in 2008.  Reported symptoms included pain, weakness, stiffness, and decreased speed of joint motion.  Objective testing revealed guarding of motion, abnormal movement, and pain with movement.  No diagnosis or opinion regarding etiology of the right shoulder was discussed.

The Board finds that the March 2008 and January 2011 VA examination reports are incomplete, as they do not reflect a the provision of an etiology opinion, despite the fact that the Veteran's service treatment records reveal treatment for shoulder pain and possible surgery, as well as the fact that the Veteran has a currently diagnosed right shoulder strain.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (explaining that a medical opinion should be based on an accurate factual premise)).  Although the medical evidence of record does not provide an etiological relationship between the two, the Veteran has provided lay statements indicating that her conditions in service may be related to her current disability.  Hence, additional medical guidance to clarify these matters would be helpful in adjudicating the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

TDIU and SMC

From December 1, 2007, the Board recognizes that the Veteran is currently in receipt of a combined schedular rating of 100 percent for her service-connected disabilities.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the ruling in Bradley recognized that if the record evidence supported a finding of TDIU based solely upon a single service-connected (rated at less than 100 percent under the rating schedule), then such a TDIU rating may serve as the factual predicate for an award of SMC pursuant to 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  In other words, while a finding of TDIU based on a single service-connected disability is implicated, the ultimate determination is one of whether entitlement to SMC is warranted under section 1114(s).

Based on the forgoing discussion and the ruling in Bradley, the Board observes that for the period from December 1, 2007, the issue of entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) has been reasonably raised by the record.  See Bradley v. Peake, 22 Vet. App. at 194; AB v. Brown, 6 Vet. App. 35, 38 (1993) (finding that a claimant is presumed to be seeking the maximum benefit allowed by law and regulations); see also Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (noting the Secretary should have inferred from the Veteran's request for an increase in benefits, a request for SMC whether or not it was placed in issue by the Veteran).

Notably, the disposition of the issues concerning service connection for a right shoulder disorder and for fibromyalgia could materially affect the claim for TDIU, for purposes of receiving SMC under section 1114(s); in that, the disposition of the right shoulder and fibromyalgia claims may give rise or negate the need to consider a TDIU rating as the basis for a determination of whether entitlement to SMC is warranted under section 1114(s).  Under these circumstances, the Board finds that issues are inextricably intertwined, and thus a decision at time with respect to the TDIU for purposes of SMC would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and her representative a letter requesting that she provide information and, if necessary, authorization, to obtain any additional (VA or non-VA) records and/ or evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

If the Veteran responds, assist her in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After all records and/or responses received from each contacted entity have been associated with the claims file (to the extent possible), schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine existence and etiology of disorder of the right shoulder or a disorder manifested by fibromyalgia.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this Remand, is to available to the designated examiner, and the examination report is to include a discussion of the Veteran's documented medical history and lay statements.

All studies and tests needed to ascertain the status of the disorder(s), to include all indicated tests and studies to include x-ray examination, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

The examiner should generally record pertinent medical complaints, symptoms and clinical findings.

* Is it at least as likely as not (50 percent probability or more) that any right shoulder disorder, to include a right shoulder strain, that the Veteran now has, is related to the complaints of shoulder pain and the provision of surgery noted in service?

* Can it be determined with a reasonable degree of medical certainty that the Veteran has a diagnosis of fibromyalgia?  If so, is it at least as likely as not (50 percent or greater probability) that such disorder is medically related to the Veteran's military service?

Complete, clearly-stated rationale for the conclusions reached must be provided.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, re-adjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


